DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12, in the reply filed on 14 June 2022 is acknowledged.  The traversal is on the grounds that there is no search burden.  This was not found persuasive.  However, as discussed below the Examiner has found allowable subject matter in the apparatus claims that has been fully incorporated into the method claims and as such the Examiner has withdrawn the restriction requirement of 14 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 5-6 the claim recites the limitation “a number of electrolytic units”; however, line 2 already introduces the limitation of “a plurality of electrolytic units”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, at lines 9-10 the claim recites the limitation “one electrolytic assembly”; however, line 3 already introduces the limitation of “a plurality of electrolytic assemblies”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, at line 11 the claim recites the limitation “an electrical generator”; however, line 7 already introduces the limitation of “an electrical generator”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 2, the claim recites the limitation “the AC-DC power converter”.  However, claim 1, upon which claim 2 is dependent introduces a plurality of AC-DC power converters.  Thus it is unclear as to if the limitation intends to refer back to the entirety of the AC-DC power converters or to a specific one of the converters.  
Further as to claim 2, the claim recites the limitation “the rated DC power”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 3, the claim recites the limitation “electrolytic units”; however, claim 1 already introduces the limitation of “a plurality of electrolytic units”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 4, the claim recites the limitation “the AC-DC power converter”; however, claim 1 already introduces the limitation of “an AC-DC power converter” in plurality.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 4, the claim recites the limitation “an electrolytic unit”; however, claim 1 already introduces the limitation of “a plurality of electrolytic units”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 5, the claim recites the limitation “its electrolytic assembly”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 6, the claim recites the limitation “at least two electrolytic unit”; however, claim 1 already introduces the limitation of “a plurality of electrolytic units”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claims 7, 8 and 9, the claim recites the limitation “an electrolytic cell”; however, claim 1 already introduces the limitation of “electrolytic cell” in plurality.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 10, the claim recites the limitation “at least two armature windings”; however, claim 1 already introduces the limitation of “a number of armature windings”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 11, the claim recites the limitation “of wind turbine”; however, claim 1 already introduces the limitation of “at least one wind turbine”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 12, the claim recites the limitation “a plurality of wind turbines”; however, claim 1 already introduces the limitation of “at least one wind turbine”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 13, the claim recites the limitation “a wind turbine”; however, claim 1, which is fully incorporated into claim 13, already introduces the limitation of “at least one wind turbine”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 13, the claim recites the limitation of “in one or more of its armature winding” ; however, claim 1, which is fully incorporated into claim 13, already introduces the limitation of “at least one armature winding”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 14, the claim recites the limitation “a wind turbine”; however, claim 1, which is fully incorporated into claim 14, already introduces the limitation of “at least one wind turbine”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 14, the claim recites the limitation “electrolytic units”; however, claim 1, which is fully incorporated into claim 14, already introduces the limitation of “a plurality of electrolytic units”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 14, the claim recites the limitation “the available power”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 15, the claim recites the limitation of “an armature winding and its electrolytic assembly” ; however, claim 1, which is fully incorporated into claim 15, already introduces the limitation of “at least one armature winding”.  It is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for the indication of allowable subjected matter is the inclusion of the limitations of controlling individual AC-DC power convertors at each cell on the basis of the power output of an electrical generator in a wind turbine powered electrolysis arrangement.  
US Patent Application Publication No. 2008/0127646 to Doland discusses wind turbine powered electrolysis arrangements but fails to specifically teach that each individual cell would be controlled be it’s own AC/DC convertor and while the prior art teaches controlling the cell based on the power output o the wind turbines it teaches this control is done via modifying cell conditions and/or by a DC controller, rather than specifically controlling the AC/DC converter itself (Paragraphs 0033, 0036 and 0037).
US Patent Application Publication No. 2010/0114395 to Hinatsu et al. also teaches wind turbine powered electrolysis arrangements and specifically teaches that the control of the cells is not done at the AC/DC convertor (which need not be individualized to each cell) but at a DC/DC convertor (Paragraph 0091; Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Patent Document No. CN 102185550 to Ruan et al. – Teaching motivation behind providing wind turbines with multiple armatures for optimizing power therefrom. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794